     Case 2:21-cv-00049-KJD-BNW Document 6 Filed 04/19/21 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA

3    ROBERT C. DENHAM JR., et al.,                           Case No. 2:21-cv-00049-KJD-BNW
4                                            Plaintiffs                     ORDER

5            v.

6    JAMES DZURENDA, et al.,

7                                         Defendants

8           This is a civil rights action initiated by a former state prisoner. (ECF No. 1.) Plaintiff
9    has paid the $402 filing fee in full. (ECF No. 1-2.) Plaintiff has submitted a motion to file
10   an amended complaint. (ECF No 5.) Plaintiff’s amended complaint is attached as Exhibit
11   A. (Id. at 8-28.) The Court grants Plaintiff’s motion and accepts the amended complaint
12   as the operative complaint in this case. The Court will not screen Plaintiff’s amended
13   complaint because screening is not authorized by 28 U.S.C. § 1915A(a) or 28 U.S.C. §
14   1915(e)(2).
15          A federal court must conduct a preliminary screening in any case in which a
16   prisoner, including a pretrial detainee, brings an action seeking redress from a
17   governmental entity or officer or employee of a governmental entity.              28 U.S.C. §
18   1915A(a). Plaintiff was formerly a state prisoner, and he brings his complaint against
19   various state prison officials. But Plaintiff was not a prisoner at the time that he filed his
20   complaint. As such, a screening order is not authorized by 28 U.S.C. § 1915A(a).
21          Nor does the screening provision of § 1915(e)(2) apply to this case. Under that
22   statute, the court is authorized to screen a case when the plaintiff is proceeding in forma
23   pauperis. See 28 U.S.C. § 1915(e)(2); Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.
24   2000) (holding that “§ 1915(e) applies to all in forma pauperis complaints, not just those
25   filed by prisoners”). However, Plaintiff has paid the filing fee in full.
26          Accordingly, the Court does not have authorization to screen Plaintiff’s amended
27   complaint. This case will proceed on the normal litigation track as guided by the Federal
28   Rules of Civil Procedure.
                                                     1
     Case 2:21-cv-00049-KJD-BNW Document 6 Filed 04/19/21 Page 2 of 2



1          It is therefore ordered that the Court accepts the amended complaint (ECF No. 5

2    at 8-28) as the operative complaint in this case. The Clerk of the Court will file the

3    amended complaint.

4          It is further ordered that the Court will not issue a screening order in this case.

5          It is further ordered that this case shall proceed on the normal litigation track as

6    guided by the Federal Rules of Civil Procedure.

7

8                     19 day of April 2021.
           DATED THIS ___

9

10                                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
